TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00360-CR



                                     Mark Edward Lee
                                   AKA Jerome Harold Lee
                               AKA Rodney Lee Woods, Appellant

                                                   v.

                                    The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 55933, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Mark Edward Lee seeks to appeal a judgment of conviction for burglary of a

habitation. The trial court has certified that this is a plea bargain case and Lee has no right of appeal,

and also that Lee waived the right of appeal. See Tex. R. App. P. 25.2(a)(2); Blanco v. State, 18
S.W.3d 218, 220 (Tex. Crim. App. 2000); see also Monreal v. State, 99 S.W.3d 615, 622 (Tex.

Crim. App. 2003). The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                                __________________________________________

                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 7, 2006

Do Not Publish




                                              2